DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Dreher on 02/04/2022.
The application has been amended as follows: 
1. (Currently Amended) An apparatus comprising: 
a primary reflector; and 
a near-field feed arrangement comprising: 
a multi-band waveguide feed comprising a first waveguide feed for a first frequency band and a second waveguide feed for a second frequency band separate to the first frequency band, wherein the 
a splashplate located within the near-field of the first waveguide feed and located within the near field of the second waveguide feed, wherein the splashplate is configured as a feed for the primary reflector and defines a continuous surface that comprises a first portion comprising one or more concave surfaces and being configured as a feed for the first frequency band and a second portion comprising one or more concave surfaces and being configured as a feed for the second frequency band, and 
wherein the first aperture is closer to the splashplate than the second aperture.

6. (Currently Amended) An apparatus as claimed in claim 1 wherein 

8. (Currently Amended) An apparatus as claimed in claim 1 wherein the multi-band waveguide feed is surrounded by the adjacent skirt that is rotationally symmetric about a boresight axis and comprises, when viewed in cross-section through the boresight axis, a tilted surface that recedes from the splashplate as it extends outwardly from the boresight axis.

Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 01/20/2022, as well as the examiner’s amendments made above, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Gothard et al. (US 2005/0099351), Gothard et al. (US 2005/0099350), Gothard et al. (US 2004/0257290), Gothard et al. (US 2004/0041737), Biancotto et al. (US 2020/0280135), and the other cited references are all cited as teaching some elements of the claimed invention including a primary reflector, a near-field feed arrangement comprising a multi-band waveguide comprising a first waveguide feed, a second waveguide feed, an adjacent skirt, and a splash plate. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845